DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 (and by dependency claims 2 and 7-11) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10922556. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the current application is a broader version of claim 1 of U.S. Patent No. 10922556. Making the rejection is appropriate as the claims in this application and those in U.S. Patent No. 10922556 do not closely resemble the claims that were restricted in the original 15/499889 application. 

U.S. Patent No. 10922556
1. A graphics multiprocessor comprising: an instruction cache to receive a stream of instructions; an instruction unit to execute the stream of instructions; a plurality of execution units comprising at least a first type of execution unit having operating at a first speed and a first set of execution resources and a second type of execution unit operating at a second speed, different from the first speed, and having a second set of execution resources, different from the first set of execution resources; a shared memory communicatively coupled to the plurality of execution units; and a processor to: scan a field of view with a low resolution camera of a vehicle; analyze one or more backpropagated gradient maps from low resolution image data collected by the low resolution camera; identify, from the low resolution image data and based on the analysis of the one or more backpropagated gradient maps, at least one region of interest in the field of view; collect high resolution images from the at least one region of interest in the field of view using a high resolution camera of the vehicle; process the low resolution image data collected by the low resolution camera in the first type of execution unit and the high resolution images collected by the high resolution camera in the second type of execution unit; and upload at least a portion of the low resolution image data and the high resolution images to a datacenter for inclusion in a neural network model, wherein an approximation of an original image is re-created, based on the neural network model, using a pre-trained Generative Adversarial Network and used for unsupervised adaptation.
Current Application
1. An apparatus comprising: a processor to: analyze one or more backpropagated gradient maps from low resolution image data collected by a low resolution camera; identify, from the low resolution image data and based on the analysis of the one or more backpropagated gradient maps, at least one region of interest; collect high resolution images from the at least one region of interest using a high resolution camera; constrain a dropout in a neural network layer of a neural network model in order to remove at least one feature from an input to the neural network layer; and upload at least a portion of the low resolution image data and the high resolution images to a datacenter for inclusion in the neural network model, wherein an approximation of an original image is re-created, based on the neural network model, using a pre-trained Generative Adversarial Network and used for unsupervised adaptation.



Claim 12 (and by dependency claims 13-18) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10922556. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the current application is a broader version of claim 6 of U.S. Patent No. 10922556.  
U.S. Patent No. 10922556
6. An electronic device, comprising: a display; and a graphics multiprocessor comprising: an instruction cache to receive a stream of instructions; an instruction unit to execute the stream of instructions; a plurality of execution units comprising at least a first type of execution unit having operating at a first speed and a first set of execution resources and a second type of execution unit operating at a second speed, different from the first speed, and having a second set of execution resources, different from the first set of execution resources; a shared memory communicatively coupled to the plurality of execution units; and a processor to: scan a field of view with a low resolution camera of a vehicle; analyze one or more backpropagated gradient maps from low resolution image data collected by the low resolution camera; identify, from the low resolution image data and based on the analysis of the one or more backpropagated gradient maps, at least one region of interest in the field of view; collect high resolution images from the at least one region of interest in the field of view using a high resolution camera of the vehicle; and process the low resolution image data collected by the low resolution camera in the first type of execution unit and the high resolution images collected by the high resolution camera in the second type of execution unit; and upload at least a portion of the low resolution image data and the high resolution images to a datacenter for inclusion in a neural network model, wherein an approximation of an original image is re-created, based on the neural network model, using a pre-trained Generative Adversarial Network and used for unsupervised adaptation.

Current Application:
12. A method comprising: analyzing, by a processor, one or more backpropagated gradient maps from low resolution image data collected by a low resolution camera; identifying, from the low resolution image data and based on the analysis of the one or more backpropagated gradient maps, at least one region of interest; collecting high resolution images from the at least one region of interest using a high resolution camera; constraining a dropout in a neural network layer of a neural network model in order to remove at least one feature from an input to the neural network layer; and uploading at least a portion of the low resolution image data and the high resolution images to a datacenter for inclusion in the neural network model, wherein an approximation of an original image is re-created, based on the neural network model, using a pre-trained Generative Adversarial Network and used for unsupervised adaptation.


Claim 19 (and by dependency claims 20-24) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10922556. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the current application is a broader version of claim 1 of U.S. Patent No. 10922556. 


 
U.S. Patent No. 10922556
6. An electronic device, comprising: a display; and a graphics multiprocessor comprising: an instruction cache to receive a stream of instructions; an instruction unit to execute the stream of instructions; a plurality of execution units comprising at least a first type of execution unit having operating at a first speed and a first set of execution resources and a second type of execution unit operating at a second speed, different from the first speed, and having a second set of execution resources, different from the first set of execution resources; a shared memory communicatively coupled to the plurality of execution units; and a processor to: scan a field of view with a low resolution camera of a vehicle; analyze one or more backpropagated gradient maps from low resolution image data collected by the low resolution camera; identify, from the low resolution image data and based on the analysis of the one or more backpropagated gradient maps, at least one region of interest in the field of view; collect high resolution images from the at least one region of interest in the field of view using a high resolution camera of the vehicle; and process the low resolution image data collected by the low resolution camera in the first type of execution unit and the high resolution images collected by the high resolution camera in the second type of execution unit; and upload at least a portion of the low resolution image data and the high resolution images to a datacenter for inclusion in a neural network model, wherein an approximation of an original image is re-created, based on the neural network model, using a pre-trained Generative Adversarial Network and used for unsupervised adaptation.

Current Application
19. A system comprising: a display; a memory; and a processor communicably coupled to the display and the memory, the processor to: analyze one or more backpropagated gradient maps from low resolution image data collected by a low resolution camera; identify, from the low resolution image data and based on the analysis of the one or more backpropagated gradient maps, at least one region of interest; collect high resolution images from the at least one region of interest using a high resolution camera; constrain a dropout in a neural network layer of a neural network model in order to remove at least one feature from an input to the neural network layer; and upload at least a portion of the low resolution image data and the high resolution images to a datacenter for inclusion in the neural network model, wherein an approximation of an original image is re-created, based on the neural network model, using a pre-trained Generative Adversarial Network and used for unsupervised adaptation.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 9990567 B2: Multiple layers of RBMs are often utilized, consisting of more than one hidden layer. Neural Computation, 18, 1527-1554) may be utilized for an unsupervised learning algorithm (discussed below). Once a first hidden layer is substantially trained (by defining various synaptic connections as described above), a second hidden layer may be trained in a similar manner, treating the first hidden layer as the new visible layer for training purposes. This process can be repeated until the desired number of hidden layers has been trained. Every additional hidden layer can increase the probability that the RBM's visible layer will match the original training data, improving the RBM's generative model. FIG. 9 shows a simple four-layer, 18-neuron RBM 1100, comprising visible layer 1110, first hidden layer 1120, second hidden layer 1130 and third hidden layer 1140.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661